DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2007/0272559 A1).
Regarding claim 21, Ho discloses a nickel cobalt phosphorus electroplating composition (i.e., nickel-cobalt material) (Abstract), wherein the composition undergoes heat treatment at a hot-working temperature range from 200C to 450C (Paragraph [0037]), which overlaps with the claimed range, “heat treating a nickel-cobalt material with a first temperature zone below the onset temperature for grain grown in the material, the first temperature zone being from about 600K to about 750K (326.9C to 476.9C)”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Ho is silent as to the limitation, wherein the first temperature zone is below an onset temperature for grain growth in the nickel-cobalt material”. However, Ho teaches the same nickel-cobalt material with an overlapping heat treatment first temperature zone as disclosed above. In particular, the lower bound of the range of the prior art is 200C, which is below the lower temperature bound of the claimed range, which is 600K or 326.9C. Therefore, one of ordinary skill in the art would expect the heating temperature range of Ho to be below an onset temperature for grain growth in the nickel-cobalt material. 
Regarding claim 22, Ho discloses a nickel cobalt phosphorus electroplating composition (i.e., nickel-cobalt material) (Abstract), wherein the composition undergoes heat treatment at a hot-working temperature range from 200C to 450C (Paragraph [0037]), which overlaps with the claimed range, “heat treating a nickel-cobalt material with a first temperature zone below the onset temperature for grain grown in the material, the first temperature zone being from about 600K to about 750K (326.9C to 476.9C)”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Ho is silent as to the limitation, wherein the first temperature zone is below an onset temperature for grain growth in the nickel-cobalt material”. However, Ho teaches the same nickel-cobalt material with an overlapping heat treatment first temperature zone as disclosed above. In particular, the lower bound of the range of the prior art is 200C, which is below the lower temperature bound of the claimed range, which is 600K or 326.9C. Therefore, one of ordinary skill in the art would expect the heating temperature range of Ho to be below an onset temperature for grain growth in the nickel-cobalt material. 
Regarding claim 23, Ho discloses a nickel cobalt phosphorus electroplating composition (i.e., nickel-cobalt material) (Abstract), wherein the composition undergoes heat treatment at 400C for one hour (i.e., isochronal heat treatment) ([0059]).
Regarding claim 3, Ho discloses that phosphorus is doped or dispersed in the grain boundary of a nickel-cobalt alloy by electrodeposition (Paragraph [0014], [0039]).
Regarding claim 4, Ho discloses that the dopant is phosphorus (Paragraph [00039]). 
Regarding claim 5, Ho discloses a nickel cobalt phosphorus electroplating composition (i.e., phosphorus-doped nickel-cobalt material) (Paragraph [0018]), wherein phosphorus is doped or dispersed in the grain boundary of a nickel-cobalt alloy by electrodeposition (Paragraph [0014], [0039]).
Regarding claim 6, Ho discloses that the nickel cobalt phosphorus electroplating composition has 68.5 to 94.5% by weight of nickel, 5 to 15.5% by weight of cobalt, and 0.5 to 16% by weight of phosphorus (Paragraph [0018]), which overlaps with the claimed range, “wherein the nickel-cobalt material comprises from about 40% to 90% by weight nickel, from about 10% to about 60% by weight cobalt, and from about 100ppm to about 20,000 ppm by weight of a dopant (0.01% to 2% dopant)”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 7, Ho teaches that the nickel cobalt phosphorus electroplating composition has 68.5 to 94.5% by weight of nickel, 5 to 15.5% by weight of cobalt, and 0.5 to 16% by weight of phosphorus (i.e., dopant) (Paragraph [0018]), which is outside of the instantly claimed range, “the dopant in the nickel-cobalt material is from about 1,000 ppm to about 2,500 ppm by weight (0.1% to 0.25%)”. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note that Ho appears to have similar properties (e.g., increased tensile strength) (Paragraph [0045]). 
Regarding claim 8, Ho discloses that the nickel cobalt phosphorus electroplating composition has 68.5 to 94.5% by weight of nickel, 5 to 15.5% by weight of cobalt, and 0.5 to 16% by weight of phosphorus (Paragraph [0018]), which overlaps with the claimed range, “wherein the nickel-cobalt material comprises from about 40% to 90% by weight nickel, from about 10% to about 60% by weight cobalt, and from about 100ppm to about 20,000 ppm by weight of phosphorus (0.01% to 2% phosphorus)”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 9, Ho discloses an embodiment wherein the hot-working temperature is conduced at 400C for one hour (Paragraph [0059]), which falls within the claimed time period of from 30 minutes to 36 hours.  
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2007/0272559 A1) as applied to claims 21-23 and 3-9 above, and further in view of Chiba (US 2012/0067464 A1).
Regarding claim 2, Ho is silent in regards to a second temperature zone above the onset temperature for grain growth in a nickel-cobalt material, wherein the second temperature zone being from about 800K to about 900K. 
However, Chiba teaches a cobalt-nickel alloy in which the crystal orientation is easily controlled by a heat treatment process (Abstract, Paragraph [0018]). Prior to the heat treatment or annealing process of Chiba, the cobalt-nickel alloy can be subjected to a hot casting step by a general method (Paragraph [0082]), which is interpreted to be the same as the hot-working process of Ho, as disclosed above (Ho; Paragraph [0037]). Chiba discloses that after hot casting, an annealing step or a heat treat treatment step is conducted on the cobalt-nickel alloy (Paragraph [0082)), wherein the heat temperature ranges from 350C to 750C for a period of 0.5 hours to 3.5 hours or less (Paragraph [0083]), which overlaps with the claimed range, “the second temperature zone being from about 800K to about 900K(526.9C to 626.9C)”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Chiba teaches that further heat treating the Co-Ni based alloy results in a Co-Ni based alloy having high mechanical strength, excellent corrosion resistance, and excellent elastic properties (Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further heat treat the nickel cobalt phosphorus electroplating composition of Ho to a temperature between 350C to 750C (i.e., second temperature zone) in order to improve mechanical strength, corrosion resistance, and elastic properties of the Ni-Co alloy, as taught by Chiba (Paragraph [0024]). 
Regarding claim 10, Ho modified by Chiba discloses the time of the heat treatment process ranges from 0.5 hours or more and 3.5 hours or less (Chiba; Paragraph [0083]), which overlaps with the instantly claimed range, “a period of from 10 minutes to 5 hours”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.


Response to Arguments
Applicant’s arguments, see p. 1, filed 5/2/2022, with respect to the previous 35 U.S.C. 112(b) rejection have been fully considered and are persuasive in view of the current amendments to the claims. Therefore, the previous 35 U.S.C. 112 (b) rejections have been withdrawn. 
Applicant’s arguments, see pp. 1-5, filed 5/2/2022, with respect to the rejection of claims 1-2 and 9-10 under 35 U.S.C. 103 as being unpatentable over Chiba (US 2012/0067464) have been fully considered and are persuasive. Claim 1 has been cancelled and claims 21-23 have been added. Applicant argues that Chiba fails to teach or suggest heat treating the nickel-cobalt material with a first temperature zone below an onset temperature for grain growth in the nickel-cobalt material. Applicant states that all examples in Chiba undergo grain growth whether slow or rapid and teaches away from the Applicant’s claimed method. Examiner is in agreeance with Applicant’s arguments. Therefore, the previous rejection of claims 1-2 and 9-10 under 35 U.S.C. 103 as being unpatentable over Chiba (US 2012/0067464) has been withdrawn. 
However, Examiner notes claims 21-23 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2007/0272559 A1), as set forth above. 
Applicant’s arguments, see pp. 1-5, filed 5/2/2022, with respect to the rejection of claims 1 and 3-9 under 35 U.S.C. 103 as being unpatentable over Ho (US 2007/0272559) have been fully considered but they are not found persuasive. 
Applicant’s arguments, see pp. 1-5, filed 5/2/2022, with respect to the rejection of claims 2 and 10 under 35 U.S.C. 103 as being unpatentable over Ho (US 2007/0272559), in view of Chiba (US 2012/0067464) have been fully considered but they are not found persuasive. Applicant argues that Ho in view of Chiba fails to teach or suggest heat treating the nickel-cobalt material with a first temperature zone below an onset temperature for grain growth in the nickel-cobalt material. Examiner respectfully disagrees with Applicant’s arguments. 
Although Ho is silent as to the limitation, wherein the first temperature zone is below an onset temperature for grain growth in the nickel-cobalt material”. However, Ho teaches the same nickel-cobalt material with an overlapping heat treatment first temperature zone as disclosed above. In particular, the lower bound of the range of the prior art is 200C ([0037]), which is below the lower temperature bound of the claimed range, which is 600K or 326.9C. Therefore, one of ordinary skill in the art would expect the heating temperature range of Ho to be below an onset temperature for grain growth in the nickel-cobalt material. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254. The examiner can normally be reached Monday-Friday 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734